Citation Nr: 1705870	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  06-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for the service-connected calcified nodules of the lower left lung (left lung disability) for the period prior to July 19, 2010.  

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected left lung disability for the period from July 19, 2010 onward.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1965 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to a compensable disability rating for calcified nodules of the left lung.  During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) in a June 2011 rating decision granted an increased rating to 10 percent for the service-connected left lung disability, effective July 19, 2010.  As this was not a grant of the maximum benefit available, and the Veteran expressed his desire to continue the appeal, both stages of evaluation remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a January 2009 hearing held before one of the undersigned Veterans Law Judges (VLJs) at the RO; a transcript of the hearing is associated with the claims file.  The matter was remanded by the Board in June 2010 for additional development of the record.  

In an October 2011 decision, the Board denied entitlement to increased evaluations for the lung nodules.  However, in connection with a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Veteran was subsequently offered an opportunity for a new Board hearing and a new decision from the Board to correct any potential due process errors relating to the duties of the VLJ at the January 2009 hearing.  Per the Veteran's request, he elected a new decision, as well as a new hearing, referenced above.  Therefore, the Board in June 2014 issued a decision vacating the October 2011 denial, and then in January 2015 remanded the matter for scheduling of a new hearing.

A second hearing before a different VLJ was held at the RO in November 2015.  A transcript is associated with the record.  At this hearing, the Veteran waived participation in a third Board hearing.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The case was remanded for additional development of the record in March 2016.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1.  Prior to July 19, 2010, the Veteran's service-connected left lung disability was not manifested by Forced Expiratory Volume in one second (FEV-1) of less than 81 percent of predicted, and the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) was never less than 81 percent, nor was there any indication that Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) was less than 81 percent of predicted.

2.  At no time from July 19, 2010 onward was the Veteran's lung condition manifested by FEV-1 of less than 71 percent of predicted, the ratio of FEV- 1/FVC is not less than 71 percent, and DLCO (SB) is not less than 66 percent predicted.




CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating prior to July 19, 2010 and rating in excess of 10 percent from that date onward for the service-connected left lung disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1-4.10, 4.96, 4.97, Diagnostic Codes (DCs) 6604, 6820 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in June 2004, VA notified the Veteran of the information needed to substantiate and complete his claim for a higher disability rating for the service-connected lung disability, to include notice of the information that he was responsible for providing, and the evidence VA would attempt to obtain.  Then, in another letter issued to the Veteran in July 2011, the Veteran was further notified of how VA assigns disability ratings for his specific disability.  

In January 2009, the Veteran appeared for a Board hearing before one of the undersigned VLJ's and the Veteran's claim was subsequently denied by the Board in an October 2011 decision.  

As noted above, however, the Veteran was subsequently notified in a September 2013 letter that any potential defect regarding the duty to notify (i.e. any potential due process errors) at his January 2009 hearing could be cured by vacating the October 2011 decision, affording him a new hearing, and subsequently issuing a new decision.  The Veteran requested a new decision following a new hearing.  

Accordingly, the Board vacated the October 2011 Board decision in June 2014, and the matter was remanded in June 2015 to schedule the Veteran for a new Board hearing per his request.  

The Veteran subsequently testified at a new Board hearing in November 2015 before one of the undersigned VLJs.  A transcript of his testimony is associated with the claims file.  In accordance with Bryant v Shinseki, 23 Vet. App. 488 (2010) the VLJ who held this hearing explained the issue on appeal fully and suggested the submission of evidence that may have been overlooked.  The VLJ asked questions to clarify the Veteran's contentions and treatment history.  The Veteran provided testimony in support of his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Furthermore, the VLJ who conducted the hearing left the record open for a period of 30 additional days so that the Veteran could obtain and submit his private treatment records (or submit proper authorization for VA to obtain them on his behalf).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's hearing testimony has been reviewed.  Following the November 2015 hearing, the Board remanded the claim for additional development of the record.  

Pursuant to the March 2016 remand directives, the Veteran was afforded a new VA respiratory examination in May 2016.  Also, as directed in the remand, the RO sent the Veteran authorization forms for him to complete, sign, and return so that VA could obtain any pertinent private treatment records on his behalf.  The RO also obtained and associated with the claims file up-to-date VA treatment records.  

The May 2016 examination is adequate for deciding this claim.  The examiner's findings are based on a complete review of the record, physical examination of the Veteran and objective test results, as well as an interview with the Veteran.  The examiner obtained a chest x-ray; and, did not find it necessary to obtain a new PFT.  Although the March 2016 remand directed the examiner to obtain all required tests, including PFTs, the examiner was able to address the severity of the Veteran's service-connected lung condition without obtaining PFTs; and, for the reasons explained in greater detail below, the Board finds that another remand to obtain a new PFT would serve no useful purpose and is therefore not necessary to decide the claim.  Congress requires VA to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim," but VA need not provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a); see Canalas v. Nicholson, 21 Vet. App. 312, 317 (2007) ("'[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim."'  (quoting Gobber v. Derwinski, 2, Vet. App. 470, 472 (1992)).  

Accordingly, the May 2016 examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Moreover, at the Veteran's November 2015 hearing he testified that his lung condition was being treated privately, and the record was held open for an additional 30 days so that he could submit private treatment records.  In this regard, the Veteran testified that he thought that his last PFT was performed approximately one and a half years earlier.  As noted above, the RO sent the Veteran authorization forms in response to the Board's March 2016 remand directives in order to obtain the private records on the Veteran's behalf; however, the Veteran did not return the forms and did not otherwise provide any additional private treatment records.  Importantly, VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Finally, for the reasons set forth above, there has been substantial compliance with the Board's prior remand in this case, to the extent possible.  Pertinent records were obtained, to the extent possible, and the Veteran was afforded a VA examination which is adequate to decide the claims on appeal.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Although the RO sent the Veteran the applicable authorization forms to fill and sign, in order to obtain private treatment records on his behalf, he neither returned the authorization forms nor did he submit any additional private treatment records.  Rather, he requested expedited processing of his claim in September 2016, noting that he had no additional evidence to submit to support his claim.  

In light of the foregoing, VA's duty to assist is met.

II.  Increased Ratings - Left Lung Disability

The Veteran seeks an increased rating for his service-connected left lung disability, which is currently rated as noncompensable prior to July 19, 2010, and rated as 10 percent disabling from July 19, 2010 onward.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the Veteran's left lung disability is rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6604-6820.  

Diagnostic Code 6604 governs ratings for COPD, and Diagnostic Code 6820 governs ratings for benign neoplasms in any specified part of the respiratory system.  Under Diagnostic Code 6820, the disability is evaluated using an appropriate respiratory analogy.  Thus, the Veteran's disability is rated pursuant to 6820-6604, and the actual rating is derived using the criteria for COPD by analogy.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 6604 is used to evaluate the Veteran's lung condition analogous to COPD, because, when, as here, an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Diagnostic Code 6604 provides for a 10 percent rating where the Forced expiratory volume in one second (FEV-1) is 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV- 1/FVC) is 71 to 80 percent, or; when Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method(DLCO (SB)) is 66- to 80-percent predicted. 

A 30 percent rating is assigned for FEV1 of 56-to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56-to 65-percent predicted.  

A 60 percent rating is assigned when FEV-1 is 40- to 55-percent predicted, or; when FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40-to 55-percent predicted, or; when maximum oxygen consumption is 15 to 20 ml/kg in (with cardiorespiratory limit).  

A 100 percent rating is assigned under Diagnostic Code 6604 when FEV-1 is less than 40 percent of predicted value, or; FEV-1/FVC is less than 40 percent, or; when DLCO (SB) is less than 40-percent predicted, or; the maximum exercise capacity is less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

Effective October 6, 2006, (during the appeal period), VA added provisions that clarify the use of pulmonary function test results in evaluating respiratory conditions, but do not alter specific ratings under the affected diagnostic Codes.  See 71 Fed. Reg. 52459 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d).  38 C.F.R. § 4.96(4), entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven subsections.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the pulmonary function test results are not consistent with clinical findings, evaluation should generally be based on the PFT results.  Post-bronchodilator studies, are required when test results are done for disability evaluation purposes with some exceptions.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values should be used for rating purposes.  When the results of different tests are disparate, the test results that the examiner states most accurately reflect the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on the decreased FEV1/FEV ratio should not be assigned.  

VA examination in September 2004 revealed a diagnosis of asthmatic bronchitis, controlled on medication.  The Veteran reported he was diagnosed with asthma six years earlier and used Albuterol and Singulair on an as needed basis, on average about twice per week.  The examiner referred to PFT results showing an FEV-1 of 90 with improvement of 10 percent with bronchodilator.  DLCO(SB) results were not reported.  The examiner noted that the Veteran's service-connected calcified nodules in the left lower lung field remained unchanged on serial x-rays; and, were not productive of any significant disability.  The examiner commented that the Veteran's granulomatous problem was giving him no disability; and, other than his minimal asthmatic bronchitis of six years duration (which is controlled on medication), the Veteran had no pulmonary symptoms and no significant disability.  

VA outpatient treatment records from July 2005 reflect that the Veteran was treated for possible pneumonia, although his lungs were found clear to auscultation.  In January 2006, the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD), and he reported using Spiriva, Singulair and a nebulizer several times per week.  However, PFT's remained within normal limits.  

A May 2007 VA examination notes the Veteran's reports of constant shortness of breath, worse with exertion.  He continued to use Singulair, Atrovent and a nebulizer, and took Spiriva capsules.  He was diagnosed with chronic cough and shortness of breath.  

In January 2009 the Veteran testified that he experienced shortness of breath and that he was prescribed medication for the breathing problems by his private physician.

A July 2010 VA examination report noted an impression of granulomatous lung disease, but without evidence of current disease on recent chest x-ray; and, a diagnosis of COPD.  There was no evidence of pulmonary hypertension, RVH, cor pulmonale, or congestive heart failure.  There were no residuals of pulmonary embolism, and no evidence of respiratory failure or chronic pulmonary thromboembolism.  A chest x-ray was obtained and compared to the films of March 2006, which again showed focal mild, elevation of the anterior aspect of the right hemidiaphragm which was chronic.  The cardiomediastinal silhouette was normal in size.  There were no pulmonary infiltrates, pleural fluid or pleural thickening.  The bony thorax was unremarkable.  The examiner noted that the Veteran has continued to smoke since service and he was hospitalized in 2008 for bronchitis.  On examination, the Veteran reported dyspnea on exertion with walking.  He used a Spiriva inhaler, and Ipratropium inhaler, and a home nebulizer.  

A July 2010 pulmonary function test (PFT) revealed normal spirometry, without, significant bronchodilator response.  There was mild decrease in the diffusion capacity, but the diffusion corrected for breath hold volume.  FEV-1 was 101 percent of predicted, and FEV1/FVC ratio was 88 percent.  DLCO was 68 percent predicted and adjusted DL was 69.

In a June 2011 rating decision, the noncompensable disability rating for the left lung disability was increased to 10 percent, effective from July 19, 2010, the date of the PFT.  The RO reasoned that a 10 percent rating was warranted based on a DLCO value of 69 which meets the criteria for the assignment of a 10 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6820-6604.  

At the Veteran's November 2015 hearing, he testified that his shortness of breath had gotten worse over the previous couple of years.  Hearing Transcript, p. 5.  The Veteran also testified that he uses his inhaler and breathing machine two to four times per day, which helps more than anything else.  Hearing Transcript, p. 6.  

The Veteran was afforded a VA respiratory examination in May 2016.  The examiner noted a review of the Veteran's claims file and his VA medical record.  The examiner also noted that the Veteran was a poor historian as he did not know what lung disease or diagnosis he has.  He reported using albuterol, particularly on humid and rainy days.  The examiner also noted that the Veteran reported having a chronic cough, yet he continued to smoke a half pack per day despite multiple efforts to quit with prescription medications.  

The Veteran's activities were limited to walking, as he reported no daily exercise.  He reported to the examiner that he was hospitalized for shortness of breath in the past at a private facility, and was diagnosed with congestive heart failure; however, he did not provide the examiner with any documentation of such treatment or diagnosis.  The Veteran denied the use of oxygen or a CPAP machine.  

The examiner noted that the Veteran's service treatment records showed calcific lesion with no active disease in 1969.  

The examiner noted that the Veteran current respiratory condition required the intermittent use of inhaled bronchodilator therapy, but did not require the use of antibiotics or outpatient oxygen therapy.

A May 2016 chest x-ray was performed and showed no recent infiltrates.  The heart was not enlarged and there was no effusion.  Mild eventration of the right hemidiaphragm was seen.  The examiner also referred to the July 2010 PFT findings as noted above and indicated that the test which most accurately reflected the Veteran's level of disability was the FEV-1 percent predicted score, which was 97 percent predicted pre-bronchodilator, and 101 percent predicted post-bronchodilator.  

The examiner concluded that based on the current chest x-ray, the Veteran no longer had a calcified persistent lesion or active lesion related to service.  The examiner found that the Veteran had a diagnosis of tobacco dependency, but did not have an actual diagnosis of COPD.

In summary, the examiner concluded that the Veteran's breathing problems were related to his tobacco dependency and were not related to his service-connected left lung disability.  As noted above, the examiner did not obtain current PFTs because any such results would not be pertinent to the Veteran's service-connected disability.  Rather, the examiner obtained a chest x-ray, which she interpreted as showing no increase in disability of the Veteran's service-connected left lung condition.  

In this regard, the examiner found that the Veteran's current symptoms were related to his smoking, and that his in-service lung condition was not the source of his breathing problems.  As such, obtaining a PFT would serve no useful purpose, because it would only serve to assess a non-service connected condition, which the examiner in May 2016 opined was unrelated to his service-connected disability.  

Although the Veteran's service-connected disability is rated by analogy to COPD, no examiner prior to the May 2016 examiner had affirmatively distinguished the in-service lung condition from his current breathing problems.  Prior to this examination, no medical professional had specifically distinguished the effects of service-connected and non-service-connected respiratory conditions.  As such, all of the Veteran's respiratory symptoms were attributed to the service-connected condition and the condition was rated by analogy to COPD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, the examiner in May 2016 specifically opined that the Veteran's in-service lung condition was not manifested by his current breathing problems.  Thus, even if a more recent PFT showed a worsening of the Veteran's breathing condition, the examiner in May 2016 made clear that any such worsening would be unrelated to his service-connected left lung disability.  

The examiner, in essence, distinguished the service-connected disability from the Veteran's current breathing problems, which were previously rated by analogy to COPD.  Based on the examiner's findings, however, the criteria for the assignment of a rating in excess of 10 percent for the service-connected left lung disability are not met or approximated, as the examiner was unable to find any current disabling manifestations of the service-connected condition, and was able to specifically distinguish the Veteran's breathing difficulty from his service-connected left lung disability.  As the examiner found that the Veteran's service-connected left lung disability was asymptomatic, it therefore follows that it causes no functional impairment.  Accordingly, an increased rating is not warranted at any time covered by this claim.  

Although the May 2016 examiner's finding of no COPD diagnosis is inconsistent with the January 2006 diagnosis and the July 2010 VA examiner's notation of a diagnosis of COPD, such inconsistency is not relevant to the issue at hand.  The May 2016 examiner and the July 2010 examiner both agreed that the Veteran's chest x-ray showed no evidence of current granulomatous lung.  Thus, regardless of whether the Veteran's breathing problems are due to smoking, COPD, or both, the objective testing does not show that the Veteran's service-connected granulomatous lung disease has increased in severity.  In fact, it appears that the Veteran's service-connected left lung disability does not currently cause any functional impairment.  

The Board is mindful of the Veteran's competent and credible statements regarding a worsening of his breathing problems over the last several years; however, unlike the medical health care professional in May 2016, the Veteran does not possess the requisite medical expertise to diagnose COPD or to attribute his current symptoms to a nonobservable lung condition in service, as this requires proper medical training.  Here, the examiners in July 2010 and May 2016 indicated that the Veteran's chest x-rays did not show the service-connected granulomatous lung disease in the lower left lobe as was seen during service in 1968; and, moreover, the examiner in May 2016 specifically opined that the Veteran's increase in breathing difficulty was not related to his service-connected condition.  Accordingly, the examiners findings are more probative than the Veteran's own unsubstantiated medical opinion.  See also Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.").

In summary, the only evidence in support of the claim is the Veteran's own opinion, which as noted above, lacks probative value.  For these reasons, the preponderance of the evidence is against the claim and an increased rating for the service-connected left lung disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Additionally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  The Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  Here, as noted above, the examiner in May 2016 found no functional impairment stemming from the Veteran's service-connected disability.  Therefore, it cannot be said that the criteria under which these disabilities are evaluated do not contemplate this Veteran's symptoms. 

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that there are combined effects resulting from all of the Veteran's service-connected disabilities that impact the disability picture of the service-connected disability on appeal. 

The Board therefore concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran has not asserted that his service-connected disabilities render him unable to obtain or maintain gainful employment consistent with his level of education and work history, but without regard to age.  Accordingly, entitlement to a total disability rating based on individual unemployability has not been raised by the record.


ORDER

A compensable disability rating for the service-connected calcified nodules of the lower left lung (left lung disability) for the period prior to July 19, 2010, is denied.  

A disability rating in excess of 10 percent for the service-connected left lung disability for the period from July 19, 2010 onward, is denied.  



			
              K. J. ALIBRANDO	ROBERT C. SCHARNBERGER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



		
	                                               MICHAEL A. PAPPAS
	Veterans Law Judge 
	Board of Veterans' Appeals

Department of Veterans Affairs


